Citation Nr: 1133413	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2011, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence in support of her claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).

The Board notes that in earlier rating actions in April 2003 and December 2003, the RO denied the appellant's claim in part in light of its determination that she was not the Veteran's surviving spouse for VA purposes.  In a June 2009 rating action, however, the RO determined that the appellant in fact was the Veteran's surviving spouse for VA purposes.  Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  In light of the RO's recent favorable determination regarding the appellant's status as the Veteran's surviving spouse for VA purposes, the Board will consider the claim on a de novo basis.  Id.


FINDINGS OF FACT

1.  The Veteran died in November 2002; the death certificate listed the immediate cause of death as non-small cell carcinoma of the lung.  No underlying causes or other significant conditions were listed on the death certificate. 

2.  At the time of the Veteran's death service connection was in effect for residuals of bladder cancer.

3.  The Veteran is not shown to have performed active service in the Republic of Vietnam during the Vietnam era or at another location of documented exposure to herbicides.

4.  Non-small cell carcinoma of the lung is not shown to have been present during service or within one year after discharge from service and the disease is not attributable to any event, injury or disease during service, to include exposure to Agent Orange, nor may a malignant tumor be presumed to have been incurred in service.


CONCLUSION OF LAW

A disability or disease incurred in or aggravated by service, or which could have been presumed to have been incurred in service, did not cause or substantially or materially contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Certain additional notice requirements attach in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.

Here, the RO sent correspondence in June 2009; rating actions in September 2006, and June 2009; and a supplemental statement of the case in October 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  

The Board acknowledges that the appellant was not provided with all of notice criteria required by Hupp; however, the Board concludes that the appellant has actual knowledge of the disability for which the Veteran was granted service connection and those for which he was not service-connected.  In statements, the appellant through her representative argued that the Veteran had been granted service connection for bladder cancer, and it caused or materially contributed to the cause of the Veteran's death.  Thereafter at the February 2011 personal hearing, the appellant denied that the Veteran's service-connected disability was causally related to the cause of death.  At no time has the appellant claimed that the Veteran was service-connected for lung cancer.  The nature of the appellant's claim reflects her actual knowledge of the disability for which the Veteran was granted service connection and those for which he was not service-connected.  Accordingly, the failure to provide Hupp-compliant notice is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  The appellant also had the opportunity to submit additional evidence and argument and to have a hearing on the claim.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the October 2009 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  In this case, there is no competent evidence suggesting any direct association between the Veteran's death and his military service.  While the appellant has asserted a relationship between the Veteran's death and service, the appellant, as a lay person is not competent to offer an opinion on a matter requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that an examination is not warranted because the evidence does not include competent evidence relating the Veteran's death to any event or injury in service.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

Service Connection for the Cause of the Veteran's Death

The appellant asserts entitlement to service connection for the cause of the Veteran's death on the basis that the cause of his death was related to service.  She specifically claims that he developed non-small cell carcinoma of the lung due exposure to Agent Orange in service.  It has also been alleged that the Veteran's service- connected bladder cancer, was a contributory cause of the Veteran's death.

The Veteran died in November 2002 at the age of 55.  The death certificate lists the immediate cause of non-small cell carcinoma of the lung.  There were no other conditions listed as contributing to death.

At the time of the Veteran's death, there was a pending claim for service connection for residuals of bladder cancer.  In 2003 the RO granted service connection for residuals of bladder cancer status post-cystoprostatectomy with ileal conduit, effective June 3, 2002, rated as 100 percent disabling.  

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312.

Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. 
§§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto." 38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  The determination as to whether these Hickson requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including malignant tumor, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition, 38 C.F.R. § 3.300(b)(1) (2010) provides that a disability or death can be service-connected on the basis that it resulted from an injury or disease attributable to the Veteran's use of tobacco products during service if the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For the purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the Veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service or within an applicable presumptive period.  38 C.F.R. § 3.300(b)(1).  Direct service connection may not be granted for a disability that arises from a Veteran's abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a); Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant.

As previously noted, the official certificate of death shows that the Veteran died in November 2002.  The certificate records that the immediate cause of death was determined to be non-small cell carcinoma of the lung.  No other condition is listed as an underlying cause or other significant condition contributing to death but not resulting in the underlying cause.  The manner of death was natural cause.  The certificate shows that an autopsy was not performed.

The service treatment records show that the Veteran presented complaints of chest pain in November 1980.  X-rays of the chest revealed no abnormalities.  Suspect muscle pathology was noted.  On examination in December 1986, the Veteran reported a history of chronic coughing and shortness of breath.  The clinician noted a bad cough in the morning related to a 20 year history of smoking 2 packs a day.  Chest X-rays in April 1988 were negative.  An August 1992 evaluation revealed a bladder mass for which the Veteran underwent transurethral resection of a bladder tumor, which showed grade III transitional cell carcinoma.  Chest X-rays in January 1993 showed no evidence of active cardiopulmonary disease.  A Medical Board Report in January 1993, recommended limited duty for a period of 12  months due to an existing significant risk for recurrent transitional cell carcinoma of the bladder.  On separation from service in March 1994, the Veteran denied any respiratory problems.  The service treatment records contain no complaints, history, diagnosis or findings consistent with lung disorder, to include non-small cell carcinoma of the lung.  

The service personnel records show that the Veteran served in the United States Navy aboard naval vessels, to include USS Lexington CV-16, USS Arcadia AD-23, USS America CV-66, and USS Jovett DLG-29.  His duties included shop store operator, stock clerk, correction specialist, general damage control, maintenance man, barber shop barber, stocking shelves, sales floor, security specialist, and ship store.  He also served as a club manager while stationed in Guam from April 1979 to July 1981.  In a statement in 1989, the Veteran denied ever having been exposed to asbestos dust during active duty.  He retired from service due to a permanent disability.  

A March 1998 Medical Board Report shows that the Veteran was post-status transitional cell carcinoma of the bladder, stage T2/3A NOMO, status post-radical cystoprostatectomy with ileal conduit in August 1993.  At the time, there was no evidence of the disease.  

Chest X-rays in October 1997 and October 1998, revealed chronic obstructive pulmonary disease (COPD).  An April 1999 radiological report contained findings suggestive of mild pulmonary emphysema, with no acute cardiopulmonary disease.  VA treatment records in January 2001 recorded diagnoses of COPD and status post-cystectomy for transitional carcinoma of the bladder with urostomy.  

In January 2002, the Veteran was seen for complaints of headaches.  A brain MRI was obtained in February 2002.  It revealed a left paretoccipital hypodensity with mass effect, suspect for metatastic disease.  In March 2002 the Veteran was diagnosed with a solitary large metastases to the left occipital lobe of the brain.  He underwent near total resection.  A CT scan of the chest revealed an ill-defined nodular density in the right base of the lung anteriorly without evidence of hilar or mediastinal disease.  His past medical history was remarkable for bladder cancer and coronary artery disease, as well as heavy tobacco smoking and alcohol ingestion.  April 2002 chest X-rays revealed a poorly differentiated metastatic adenocarcinoma.  The clinician noted that most likely his primary cancer was pulmonary with brain metastasis.  It was further noted that pathology reports from his initial bladder cancer resection and from his recent brain lesion showed cystologies not likely related.  In May 2002 a clinician noted that the Veteran was being considered for thoracic surgery for resection of a primary lung lesion, diagnosed as non-small cell carcinoma of the right lung.  A private October 2002 medical note showed that the Veteran had a diagnosis of lung carcinoma with brain metastasis.  The condition was determined to be terminal with a prognosis of 6 to 12 months.  The Veteran passed away the following month. 

The Board will first address the appellant's contentions that the Veteran's fatal non-small cell carcinoma of the lung was caused by his exposure to herbicides during his active service in Guam.

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(a)(6)(iii) (2010).

Those diseases resulting from exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e) (2010); 75 Fed. Reg. 53,202- 53,216 (August 30, 2010).

The record does not show, nor is it contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam War era, or in any other area where the use of herbicides has been verified by the service department.  Rather, the appellant asserts that the Veteran was exposed to Agent Orange during and after the Vietnam War era.  She specifically claims said exposure occurred while serving in Guam from April 1979 to August 1981.  The appellant has not alleged, nor does the evidence show, that the Veteran participated in the spraying of herbicides or physically handled herbicides.  The appellant merely expressed her opinion that the Veteran's presence in Guam should be sufficient to establish exposure.  Consequently, the Board finds that service connection for the cause of the Veteran's death may not established upon an unproven claim of in-service herbicide exposure because he did not serve in an area where exposure to herbicides can be presumed and while the appellant has submitted internet articles containing information regarding storage bins containing herbicides in Guam, the evidence as a whole has failed to establish, and she has not otherwise produced credible evidence to show that the Veteran was actually exposed to herbicides during his military service.  38 U.S.C.A. § 1116(f) (West 2002).

The preponderance of the evidence is also against a finding that the service-connected bladder cancer constituted a contributory cause of death.  There is no showing that the condition contributed substantially and materially to the Veteran's death; or combined to cause death; or aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  See 38 C.F.R. § 3.312.

Review of the claims file does not show any significant treatment for the service-connected bladder cancer after 1998, except as merely part of a listing of the past medical history of the Veteran.  None of the treatment records on file, including treatment records after 2000 and leading up to the Veteran's death, show any findings that the service-connected bladder cancer was an immediate or underlying cause of death or etiologically related to the cause of death; or that it was a contributory cause of death.  In fact, in April 2002 a clinician noted that pathology reports from the Veteran's initial bladder cancer resection and from his recent brain lesion, a metastases of the non-small cell carcinoma of the lung, showed unrelated cystologies.  There is no competent evidence that the service-connected bladder cancer contributed substantially and materially to the Veteran's death.  The evidence as discussed above does not show that the service- connected bladder cancer caused death or aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury, thereby causing death. 

With respect to the fatal non-small carcinoma, the preponderance of the evidence is against a finding that the condition was linked to the Veteran's military service.  While the service treatment records noted complaints of chronic cough and shortness of breath related to smoking tobacco in December 1986, chest X-rays during service revealed no abnormalities and on separation from service in March 1994, the Veteran denied any respiratory problems.  Service treatment records are negative for any findings consistent with non-small cell carcinoma; and there is no medical evidence of a malignant tumor becoming disabling to a compensable degree within one year of separation from service.

The first clinical record containing evidence showing a diagnosis of lung cancer was in 2002, after a February 2002 brain MRI revealed a left paretoccipital hypodensity with mass effect, which was determined to be suspect for metatastic disease.  Indeed, subsequent testing in March 2002 revealed an ill-defined nodular density in the right base of the lung anteriorly without evidence of hilar or mediastinal disease, and April 2002 chest X-rays showed metastatic adenocarcinoma.  This lengthy period after service without treatment is evidence against a finding of continuity of symptomatology following service, and it weighs heavily against the claim with respect to a nexus directly to service.

To the extent that the appellant may claim entitlement to service connection for the cause of the Veteran's death on the basis of smoking in service and nicotine dependence and disability stemming from such dependence, for claims filed after June 9, 1998, VA is prohibited from granting service connection for disability or death due to disease or injury attributable to the use of tobacco products during a Veteran's active service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2010).  As the Veteran's claim was filed after June 9, 1998, service connection is warranted only if the Veteran's non-small cell carcinoma of the lung had its onset during service or within one year of separation or was otherwise related to his active service, which is not shown.

The Board also notes that at the February 2011 personal hearing, the appellant testified that the Veteran had told her he was exposed to asbestos in service.  VA Adjudication Procedure Manual, M21-1 (M21-1), Part IV, Subpart ii, Ch. 2, § C.9 provides guidance in adjudicating asbestos-related claims.  Specifically, the M21-1 notes that asbestos was commonly used in some areas of the military during World War II and shortly thereafter.  This was particularly the case in the U.S. Navy, where "several million people employed in U.S. shipyards and U.S. Navy Veterans were exposed to chrysotile products as well as amosite and crocidolite, since these varieties were used extensively in military ship construction."  M21-1, Part IV, Subpart ii, Ch. 2, § C.9.g.  Such specific specialties most prone to asbestos exposure, include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products, such as clutch facings and brake linings, and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.

To the extent that the appellant may claim entitlement to service connection for the cause of the Veteran's death on the basis of asbestos exposure during service, there is no evidence that the Veteran was exposed to asbestos during service, and there is no presumption of asbestos exposure due to mere service or transport aboard naval vessels.  Dyment v. West, 13 Vet. App. 141, 145 (1999).  The Veteran did not serve in a military occupational specialty that would have exposed him to asbestos.  The Board also emphasizes that the Veteran never made any assertion during his lifetime that he was exposed to asbestos in service.  In fact, the service records contain a 1989 statement from the Veteran wherein he denied ever having been exposed to asbestos dust during active duty.  Additionally, there is no evidence that he was diagnosed as having asbestosis or an asbestos-related disease during his lifetime, and none of the Veteran's medical providers associate the fatal lung cancer with exposure to asbestos during service.  Unlike medical evidence, the Board is not obligated to accept unsupported testimony provided by the appellant regarding incidents occurring during active duty such as asbestos exposure, regardless of the affiant's credibility.  See Bardwell v. Shinseki, 24 Vet. App 36, 39-40 (2010).  In this case, the appellant's assertions of the Veteran's asbestos exposure are not supported by the other evidence of record, are contradicted by a previous statement from the Veteran, and as such the appellant's unsupported assertions are entitled to very low probative value.

In sum, the preponderance of the evidence is against a link between the cause of the Veteran's death, found to be the diagnosed non-small cell carcinoma of the lung, to his service or a service-connected disability.  Thus, because the preponderance of the evidence is against the claim, the appeal is denied.

In reaching this determination, the Board does not question the appellant's sincerity that the Veteran incurred the disease that caused his death due to service, and specifically, as a consequence of exposure to Agent Orange.  She has submitted lay statements expressing her belief that the Veteran's fatal cancer was related to service and specifically to his in-service exposure to Agent Orange.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).

As a lay person, however, she is not competent to establish a medical diagnosis or show a medical etiology merely by her own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2010) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  As she is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, the Board finds that the preponderance of the evidence is against the claim and service connection for the cause of the Veteran's death must be denied.

In denying this claim, the Board acknowledges the Veteran's valorous service and the unfortunate outcome of the appellant's claim.  The Board, however, is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


